Citation Nr: 0207606	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  95-38 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from June to July 1968.

This appeal arises from a May 1995 rating decision of the 
Chicago, Illinois Regional Office (RO), which determined that 
new and material evidence sufficient to reopen a claim of 
service connection for a back disability had not been 
submitted.  By decision of the Board in May 1997, it was 
determined that new and material evidence had not been 
submitted.  

The veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  

By order of the Court in October 1998, the May 1997 decision 
of the Board was vacated and the matter was remanded to the 
Board.  By decision of the Board in April 1999, based on a 
finding of new and material evidence, the veteran's claim of 
service connection for a back disability was reopened and the 
de novo claim was remanded to the RO for additional 
development of the evidence.  Thereafter, the case was 
returned to the Board.  

By decision of the Board in April 2000, the claim of service 
connection for a back disability was denied.  The veteran 
again filed an appeal to the Court.  The Secretary filed an 
unopposed motion to remand the case for retroactive 
application of the Veteran's Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
based on Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(holding that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial-appeal process has been concluded, 
the version most favorable to the appellant should apply); 
cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) 
(holding the duty-to-assist and duty-to-notify provisions of 
the VCAA were not retroactive); Bernklau v. Principi, 
___F.3d.___, No. 00-7122, 2002 WL 1011295, at 7 (Fed. Cir. 
May 20, 2002) (stating Dyment "was plainly correct.").  
Thus, the case is before the Board pursuant to a February 21, 
2001 order of the Court wherein the April 2000 Board decision 
was vacated and the matter was remanded to the Board.  


FINDING OF FACT

The veteran does not have a back disability attributable to 
military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
As set forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements of the VCAA.  

First, VA has a duty under the VCAA to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the September 
1999 supplemental statement of the case of the evidence 
needed to substantiate his claim.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in 
that the veteran was clearly notified of the evidence needed 
to substantiate his claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A June 1999 
statement from the Marion VA medical center indicates that 
there are no medical records available prior to 1975.  All 
records since 1975 have been obtained.  In short, VA has 
fulfilled the duty to assist by informing him that he had to 
either submit supporting evidence, or provide the RO with 
information and authorizations necessary to obtain 
information.  Nonetheless, the veteran has not provided any 
information upon which VA could further develop the evidence 
in this case.  

As for whether further action should have been undertaken by 
way of obtaining a medical examination on the issue in 
question, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  66 Fed. Reg. 45630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4).  In this 
case, there is no competent medical evidence that the veteran 
has a current back disability which is related to an 
inservice fall.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Factual background

The service medical records reveal that the veteran's spine 
was clinically evaluated as normal on the May 1968 entrance 
physical examination.  The veteran reported a medical history 
that was negative for any back complaints or treatment.
In early July 1968, the veteran complained of pain of the 
cervical and lumbar regions of the back.  Reportedly, the 
veteran had been "trampled on" by 4 or 5 members of his 
platoon the day before.  Physical examination was essentially 
negative.  

A medical board report from mid-July 1968 shows that the 
veteran had been diagnosed with sickle cell anemia.  He also 
reported several episodes of bone and joint pain and had 
received blood transfusions in the past.  It was the opinion 
of the medical board that the veteran had no unfitting 
physical disabilities incurred in or aggravated during 
service.  

A June 1975 private hospital report includes complaints of 
back pain that started 2 to 3 months before and returned at 
about 6 month intervals.  Back x-rays showed that the 
vertebrae were intact though they disclosed some prominence 
of the trabeculation.  

On VA examination in November 1975, the veteran reported 
having fallen down and being trampled by fellow soldiers in 
basic training.  Complaints included back pain.  On 
examination, the veteran could bend over and touch within 6 
inches of the floor.  He could walk like a duck.  The 
musculoskeletal system was evaluated as normal.  X-rays of 
the back revealed mild scoliosis of the lumbar spine.  
Vertebral heights and spaces were well maintained.  There was 
no evidence of recent fracture.  It was noted that the 
alleged back injury was not disabling.  

A December 1978 to January 1979 VA hospital report shows that 
the veteran was admitted complaining of aching pain of the 
lumbar spine of one day's duration.  There was moderate 
tenderness of the sacral area with percussion.  The diagnosis 
was sickle cell anemia.

The veteran testified in February 1995 that he was trampled 
by his platoon during service which caused him to fall down 
and injure his back; and that he was currently having back 
problems which he felt were related to the inservice injury.

VA x-rays of the lumbar spine in February 1994 showed 
profound generalizing osteoporosis.  Vertebra alignment and 
osseous structures were normal and soft tissues were 
otherwise unremarkable.  

A June 1999 statement from the Marion VA medical center 
indicates that there were no medical records for the veteran 
prior to 1975. 

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 38 C.F.R. § 
3.303(a) (2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran contends that he suffers from a back disability 
that is the result of an injury during service.  The evidence 
does not support this claim.  

The service medical records support the veteran's assertion 
that he was treated for neck and back pain following an 
accident wherein he had been "trampled on" by some 
comrades.  Physical examination at that time, however, was 
normal.  The remainder of the service medical records are 
silent regarding a back injury or disability.  A medical 
board determined that the veteran had no physical 
disabilities incurred in or aggravated during service.  On 
the other hand, the veteran was diagnosed with sickle cell 
anemia during service.  Moreover, the post service medical 
records are replete with treatment for this disability.  
There are numerous VA hospital reports showing treatment for 
sickle cell anemia.  Many of these hospital reports show 
complaints of pain relating to various joints to include 
several reports when the veteran complained of back pain.  
The Court, however, has held that pain alone, without a 
diagnosed or identifiable underlying condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Thus, the VA hospital summaries dealing 
with treatment for sickle cell amenia offer no probative 
support to the veteran's claim of service connection for back 
disability.  

The post service medical records do not contain a diagnosis 
of a back disability with the exception of the February 1994 
VA x-ray report which showed profound generalizing 
osteoporosis and X-rays of the back in November 1975 which 
revealed mild scoliosis of the lumbar spine.  Osteoporosis is 
the reduction in the quantity of bone or atrophy of skeletal 
tissue which occurs in older men.  Stedman's Medical 
Dictionary 1270 (26th ed. 1995).  Scoliosis is the abnormal 
lateral curvature of the vertebral column.  Stedman's at 
1584.  There is no medical evidence or opinion of record 
which would connect either of these disabilities with 
service.  

The only evidence that would support the veteran's claim that 
he currently has a back disability that is related to service 
is found in his statements and testimony; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of service connection for a back disability.


ORDER

Entitlement to service connection for a back disability is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

